Order entered April 1, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00059-CR

                                JOSE SALDANA, JR., Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-58319-R

                                              ORDER
       The record before the Court does not contain the trial court’s certification of appellant’s
right to appeal. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim.
App. 2013). Accordingly, we ORDER the trial court to prepare and file, within FIFTEEN
DAYS of the date of this order, a certification that accurately reflects the trial court proceedings.
       We ORDER court reporter Mary Snider to file, within FIFTEEN DAYS of the date of
this order, a supplemental record containing State’s Exhibit nos. 77 and 78.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Jennifer Bennett, Presiding Judge, 265th Judicial District Court; Mary Snider, former
official court reporter, 265th Judicial District Court; and to counsel for all parties.

                                                         /s/   LANA MYERS
                                                               JUSTICE